Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to Applicants’ Response filed 6 June 2022 regarding the Election of Species Requirement.
Election/Restrictions
Applicant’s election of a compound represented by a general formula (i) 
    PNG
    media_image1.png
    139
    436
    media_image1.png
    Greyscale
characterized in that the substituents in the compound of formula (i) are as follows, in the reply filed on 6 June 2022 is acknowledged:
(a) Ri1 represents a linear or branched alkyl group having 1 to 30 carbon atoms, or a linear or branched halogenated alkyl group having 1 to 30 carbon atoms, any —CH2— group in the alkyl group or the halogenated alkyl group being optionally replaced by —CH═CH—, —C≡C—, —O—, —NH—, —COO—, —OCO—, or —OCOO—, provided that no —O— groups are adjacent to each other;
(b) ring A and ring C are each a divalent aromatic group, wherein any hydrogen atom in the ring structure may be optionally replaced by Li1,
		(b1) IF any of the hydrogen atoms in the selected ring structure is substituted with Li1 group, it is a halogen atom
(c) a ring B is a phenylene group 
		(c1) P selected is 
    PNG
    media_image2.png
    126
    128
    media_image2.png
    Greyscale
,
(d) Zi1 and Zi2 are each a single bond, 
(e) Zi3  is a linear or branched alkylene group having 1 to 20 carbon atoms, one —CH2— group or two or more non-adjacent —CH2— groups in the alkylene group being optionally replaced by —O—, —COO—, or —OCO—;
(f) Ki1 is  
    PNG
    media_image3.png
    158
    210
    media_image3.png
    Greyscale
, and therefore no TK1, ST1, RT1, RT2, RT3, or RK1 to elect.
 (f2) WK1 is a methine group, and there are no UK1, VK1, or SK1 to elect, 
(f3) XK1 and YK1 each represent an oxygen atom, 
(f5) ZK1 is an oxygen atom,
(g) m is 2, 
	(h) n is 0.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites:
    PNG
    media_image4.png
    613
    834
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    808
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    210
    830
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    193
    834
    media_image7.png
    Greyscale
 (emphasis added); the scope of the protection sought is not clear, since an alkylene with 1 C atom cannot be branched. Claim 1 fails to particularly point out and distinctly claim the substituents in the compound of formula (i).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (U.S. Patent Application Publication No. 2017/0210994). 
Lim et al. teaches a compound, the corresponding use thereof said compound in a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said compound is inclusive of the compound of the present general formula (i), as represented therein by 
    PNG
    media_image8.png
    483
    890
    media_image8.png
    Greyscale

wherein: 
(a) the substituent comparable to Ri1 is a linear alkyl group having 1 to 30 carbon atoms, wherein one —CH2— group in the alkyl group is replaced by —O—;
(b) the substituent comparable to ring A is a divalent aromatic group, and since n = 0, there is no ring C,
	(b1) wherein one of the hydrogen atoms in the selected ring structure is substituted with a substituent comparable to Li1 group is a halogen atom;
(c) the substituent comparable to ring B is a phenylene group having at least two P-Sp- groups, wherein
	(c1) the substituent comparable to P is  
    PNG
    media_image2.png
    126
    128
    media_image2.png
    Greyscale
,		(c2) the substituent comparable to Sp is a spacer group;
(d) the substituent comparable to Zi1 is a  single bond, and since n=0, there is no Zi2;
(e) the substituent comparable to Zi3 is a linear alkylene group having 1 to 20 carbon atoms with two —CH2— groups in the alkylene group being replaced by —O—;
(f) the substituent comparable to Ki1  is 
    PNG
    media_image3.png
    158
    210
    media_image3.png
    Greyscale
and therefore there are no TK1, ST1, RT1, RT2, RT3, or RK1 substituents;
 (f2) WK1 is a methine group, and there are no UK1, VK1, or SK1 substituents;
(f3) XK1 and YK1 each represent an oxygen atom, 
(f5) ZK1 is an oxygen atom,
(g) m is 1, 
	(h) n is 0.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,190,050. 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition and corresponding use thereof said in liquid crystal composition a liquid crystal display device, characterized in that said liquid crystal composition comprises a compound of the present formula (i).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/042,303 (*), corresponding to U.S. Patent Application Publication No. 2021/0026206. 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal display device comprising two substrates and a liquid crystal composition, characterized in that said liquid crystal composition comprises a compound of the present formula (i).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	(*) The aforementioned application has been allowed.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 20210214299.
Allowable Subject Matter
Claims limited to the elected species of the compound of formula (i) as per the preceding paragraph 3 would be allowable if rewritten into independent form to include the limitations therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722